Title: To Thomas Jefferson from Henry Dearborn, 17 November 1803
From: Dearborn, Henry
To: Jefferson, Thomas


               
                  Sir, 
                  [17 Nov. 1803]
               
               I take the liberty of proposing the above named Gilbert C. Russell as an Ensign in the 2d. Regt. of Infantry and that his name be added to the list I had the honour of submitting this morning. 
               Your Huml. Servt
               
                  H. Dearborn
               
            